81 U.S. 491 (1871)
14 Wall. 491
COLLINS
v.
RIGGS.
Supreme Court of United States.

*492 Mr. B.C. Cook, for the plaintiff in error.
Messrs. Carlisle and McPherson (a brief of Mr. Thomas Dent being filed on the same side) argued contra.
*493 Mr. Justice BRADLEY delivered the opinion of the court.
It is clear that the criterion by which the amount tendered was gauged was incorrect. To redeem property which has been sold under a mortgage for less than the mortgage debt, it is not sufficient to tender the amount of the sale. The whole mortgage debt must be tendered or paid into court. The party offering to redeem proceeds upon the hypothesis that, as to him, the mortgage has never been foreclosed and is still in existence. Therefore he can only lift it by paying it. The money will be subject to distribution between the mortgagee and the purchaser, in equitable proportions, so as to reimburse the latter his purchase-money and pay the former the balance of his debt.
JUDGMENT AFFIRMED.